DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-040625 (D1).
The instant application is drawn to a phase shift mask blank comprising a substrate, and a phase shift film thereon, the phase shift film composed of a material containing silicon and nitrogen and free of a transition metal, wherein exposure light is KrF excimer laser, the phase shift film consists of a single layer or a plurality of layers, the single layer or each of the plurality of layers has a refractive index n of at least 2.5 and an extinction coefficient k of 0.4 to 1, with respect to the exposure light, and the phase shift film has a phase shift of 170 to 1900 and a transmittance of 4 to 8%, with respect to the exposure light, and a thickness of up to 85 nm.  Additionally, a phase shift mask blank comprising a substrate, and a phase shift film thereon, the phase shift film composed of a material containing silicon and nitrogen and free of a transition metal, wherein exposure light is KrF excimer laser, the phase shift film consists of a single layer or a plurality of layers, at least part of the single layer or at least part of the plurality of layers has a content ratio N/(Si+N) within a range of 0.43 to 0.53, the ratio N/(Si+N) representing nitrogen content (at%) to the sum of silicon and nitrogen contents (at%), and the phase shift film has a phase shift of 170 to 1900 with respect to the exposure light.
D1 discloses in paragraphs 34, 35, 40, 41, 109, 141-145 and figure 14 a phase shift mask blank for making a phase shift mask for use with Krf excimer laser as exposure light, the blank comprising a silicon oxide board which is considered equivalent to a quartz substrate and a phase shift film thereon (paragraph 141), the phase shift film being composed of a material containing silicon and nitrogen and free of transition metal (paragraphs 14-145: no metal is added to the SiN material), and consisting of a single layer or a plurality of layers (paragraphs 141-145: single layer) to give a phase shift of 170 to 190° with respect to the exposure light (paragraph 34, figure 14), and wherein (i) the single layer, or each of a said plurality of layers, has a refractive index n of at least 2.5 and an extinction coefficient k of 0.4 to 1 (working in this domain is considered implicit in view of figure 14 and paragraph 35 which show the suitable range of n and k for obtaining a 180° phase shift) with respect to the exposure light, and the phase shift film has a transmittance of 4 to 8% (paragraph 142 discloses a transmittance of 4%) with respect to the exposure light and a thickness not more than 85 nm (paragraph 42: 80 nm), and (ii) at least part of the single layer, or at least one or some of a said plurality of layers, has a content ratio N/(Si+N) within a range of 0.43 to 0.53, the ratio N/(Si+N) representing nitrogen content (at%) relative to the sum of silicon and nitrogen contents (at%): in example 11, paragraphs 141-145, the ratio is 0,47 for SiINO,9.
D1 discloses (paragraphs141-145) a method of manufacturing a phase shift mask blank of any one of claims 1 to 4, 6 and 7 (see above), comprising the step of: forming the phase shift film by reactive sputtering using a silicon-containing target and nitrogen gas (paragraph 142), wherein in the forming step, a constant flow rate of the nitrogen gas is set to a value which allows achieving a N/(Si+N) ratio of 0,47 (corresponding to the SiNO,9 of paragraph 142).  According to present application (example1), this ratio is the ratio providing the highest refractive index. The processing conditions in D1 therefore fulfill the flow rate condition "from - 20% to +20% of the flow rate imparting the highest refractive index n to the phase shift film with respect to the exposure light, as determined by varying the flow rate from a low rate to a high rate".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737